Jf ourtlj Court of
                                          Sntonia,

                                        February 26, 2015


                                       No.04-14-00342-CV


                                       Richard A. Rodriguez,
                                            Appellant


                                                v.




                                    JPMorgan Chase Bank, N.A.,
                                             Appellee


                               Trial Court Case No. 20QG-CI-12923


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tl£X. R. APP, P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on April 1, 201 5. to the following panel: Justice
Patricia O. Alvarez, Justice Luz Elena D. Chapa. and Justice Jason Pulliam. All parlies will be
notified of the Court's decision in this appeal in accordance with Tex. R, APP. i\ 48.


       Either parly may file a motion requesting the Court lo reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
davs from the dale of this order.


       It is so ORDERED on February 26, 2015.

                                                     V_^Oi>^                                  k*


                                                               Patricia O. Alvarez. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/
court on this February 26, 2015.




                                                                             e. Clerk''